CALOGERO, J.,
additionally concurs,
and LEMMON, J., concurs.
Relator is entitled to this action because he is, or may be suffering collateral consequences from the 1975 conviction. State ex rel Becnel v. Blackburn, 410 So.2d 1015 (La.1982). On the other hand even should relator be successful with his collateral attack on the 1975 conviction it will likely be of no help to him in attacking his more recent firearm conviction. See Lewis v. United States, 445 U.S. 55, 100 S.Ct. 915, 63 L.Ed.2d 198 (1980) and State v. Williams, 392 So.2d 448 (La.1981).